Case 2:06-cv-03136-JS Document 41-5 Filed 01/28/21 Page 1 of 14 PageID #: 5683




                       EXHIBIT 4
                Case 2:06-cv-03136-JS Document 41-5 Filed 01/28/21 Page 2 of 14 PageID #: 5684
                                                                          Matthew Frankel/ NY0290 1 3A          My Profi le   I   Lo g Ou t
             eJ ustice NY ,NrEGRATED Jusr,cE PORTAL
People » Criminal History » Criminal Repository Inquiry




                                              Repository Inquiry
                To: frankelml For: Matthew Frankel Case No:000 NYSID Number- 06010590L - DAI
                               New York State Division of Criminal Justice Services
                                    Alfred E. Smith Buikling, 80 South Swan St.
                                  Albany, New York 12210. Tel:1-800-262-DCJS
          Michael C.Green, Executive Deputy Commissioner of the NYS Division of Criminal Justice Services
                     Identification Summary Criminal History Job/License Wanted Missing
  Q   Attention - Important Information •
      * See Additional Information at the bottom of this response for more banners pertaining to the criminal
      history
      This individual is cmTently listed in the New York State Sex Offender Registry
      Violent Felony offense(s) on file
      DNA PROFILE IS ON FILE IN THE DNA DATABANK If more information is required call DCJS


  Q   Identification Information
                                       .
      Office of Forensic Services at 1-800-262-3257




                                        Name:
                                        JESSEL FRIEDMAN         LAWRENCE FRIEDMAN
                                        JESSE E FRIEDMAN
                                        Date ofBirth:
                                        June 05, 1969
                                        Place ofBirth :
                                        New York


      Address:



      Sex:             Race:           Ethnicity:     Skin Tone:
      Male             White           Hispanic       Light/Medium
      Eye Color:       Hair Color:     Height:        Weight:
      Blue             Brown           5' 08"         150
      SSN:


      NYSID#:         FBI#:          NCIC Classification#:
           Case 2:06-cv-03136-JS Document 41-5 Filed 01/28/21 Page 3 of 14 PageID #: 5685

    III Status: Criminal record in other states or in muhiple FBI files for NYS

O   Summary Information
                                  ...
     Total Arrests:        Date of Earliest Arres t: November 25,                Lates t P1ior Arres t Date: N ovember 15,
     4                     1987                                                  1988

    Total Anests: 4            Total Arraigned Arres ts:       3        Total Open Cases:          0 Cycles (max 5)
    Fe lony:         41        Felony:                         3        Fe lony:                   0
     Violent Felony: 4          Violent Fe lony:               3         Violent Felony:           0
     Firearm:        0          Firearm:                       0        Misdemeanor:               0
    Misdemeanor: 0             Misdemeanor:                    0        Other:                     0
    Other:           0         Other:                          0        Open ACD:                  0
                                                                        Non Docketed Cases: 0

    Total        3 Cycles                 Warrant                      Cycles           DOC Class ification:         Cycles
    Convictions:   (max 5)                Information:                 (max 5)                                       (max 5)
    Fe lony:     3 3,2,1                  Failure to Appear        13                   Escape Charges:          0
     Violent     3 3,2,1                  Counts:                                       Sex Offender             3 3,2,1
     Fe lony:                             Total Open:              0                    Convictions:
     Firearm:    0                        Active NYC:              0                    Probation Revoc:         0
    Misdemeanor: 0                                                                      Parole Revoc:            0
    Other:       0
    YO Adjud.:         0

Note: Sunnna1y Infonnation may not reflect official actions . DCJS strongly urges the recipient to review the enclosed c1iminal
history record infonnation.

O   NYS Criminal History Information
                                                     ...
                                                           +
                                                           Cycle 4
                                                  Violent Felony Offense

Arrest/Charge Infonnation
An est Date : November 15, 1988 10:30 am (10:30:00)

    Name:                                   JESSE E FRIEDMAN
    Date ofBhih:                            June 05, 1969
    Sex:                                    Male
    Ethnicity:                              Hispanic
    SSN:
    Age at time of c1i me/an est:            17
    Address:
    Fax Number:                             N A 18269
    Place of Anest:                         Village of Garden City, Nassau County, NY
    Arrest Type:                            Wa1rnnt
    Date of C1i me:                         December 09, 1986
         Case 2:06-cv-03136-JS Document 41-5 Filed 01/28/21 Page 4 of 14 PageID #: 5686
   Place of C1i me:                Village of Great Neck, Nassau COlmty, NY
   C1iminal Jus tice Tracking No.: 11611349N
   AITesting Agency:               Nassau Co PD - Communication Bureau
   AITesting Officer ID:                4029
   AITest Number:                       251344
   AITest Charges:
           -- Sodomy:Deviate Intercomse With Other Person Less Than 11
             PL 130.50     Sub 03 COlmts: 126 Class B Felony        Degree I NCIC 3699

           -- Use Of A Child Less Than 16 Years of Age In A Sexual Perfonnance
              PL 263.05         COlmts: 9 Class C Felony        Degree O NCIC 3699

           -- Sexual Abuse-1st Degree
             PL 130.65              COlmts: 9    Class D Felony     Degree I NCIC 11 17

           -- Sodomy-2nd Degree
              PL 130.45                          Class D Felony     Degree 2 NCIC 3699

           -- Sexual Abuse 2nd: Sexual Contact With Person Less Than 14 Years O Id
             PL 130.60     Sub 02                Class A Misdemeanor Degree 2 NCIC 1117

           -- Endangering Tue Welfare Of A Child
              PL 260.10         COlmts: 52 Class A Misdemeanor Degree O NCIC 3899


Court Case Infonnation

--Com1: Nassau County 1st Distiict Comt Case Number: Unknown
  Jlme 23, 1988
   Covere d By Anothe r Case
      -- Sodomy:Deviate Intercourse With Other Person Less Than 11
         PL 130.50   Sub 03 Counts: 126 Class B Felony          NCIC 3699

      -- Use Of A Child Less Than 16 Years of Age In A Sexual Pe1fo1mance
        PL 263.05              Counts: 9        Class C Felony      NCIC 3699

      -- Sexual Abuse-1st Degree
         PL 130.65           Counts: 9          Class D Felony      NCIC 11 17

      -- Sodomy-2nd Degree
        PL 130.45                               Class D Felony      NCIC 3699

      -- Sexual Abuse 2nd: Sexual Contact With Person Less Than 14 Years Old
         PL 130.60    Sub 02              Class A Misdemeanor NCIC 11 17

      -- Endangering Tue Welfare Of A Child
          Case 2:06-cv-03136-JS Document 41-5 Filed 01/28/21 Page 5 of 14 PageID #: 5687
          PL 260.10             Collllts: 52     Class A Misdemeanor NCIC 3899


   As sociated Case Number(s): 69783-88(N)
                                                    -f. Cycle 3 •
                                               Violent Felony Offense

Arrest/Charge Infonnation
Anest Date: Jlllle 23, 1988 04:20 pm (16:20:00)

   Name:                                  JESSEL FRIEDMAN
   Date ofBiI1h:                          June 05, 1969
   Se x:                                  Male
   Race :                                 White
   Age at time of ctime/anest:            19
   Address :
   Fax Number:                            NA10624
   Place of Anest:                        Village of Garden City, Nassau County, NY
   Arres t Type:                          Unknown
   Date of Ctime:
   Place of Ctime:                        Village of Great Neck, Nassau County, NY
   Ctiminal Justice Tracking No.: l 1615343Q
   Arres ting Agency:             Nassau Co PD - Communication Bureau
   Arres ting Officer ID:         4010
   Arres t Number:                251344
   Arres t Charges:
            -- Sodomy-1st Degree
              PL 130.50      Counts : 12 Class B Felony Degree I NCIC 1199

            -- Attempted Sodomy-1st Degree
              PL 130.50      Counts : 11 Class C Felony Degree I NCIC 1199

            -- Use Of A Child Less Than 16 Years of Age In A Sexual Perfo1mance
              PL 263.05      Counts : 4        Class C Felony Degree O NCIC 3699

            -- Sexual Abuse-I st Degree
              PL 130.65      Counts : 4        Class D Felony Degree I NCIC 1117


Court Case Infonnation

--Com1: Nassau Collllty 1st District Com1 Case Number: F03130/88
   June 23, 1988
    Re turned On Warrant
   June 23, 1988
    Bench Warrant Issued
         Case 2:06-cv-03136-JS Document 41-5 Filed 01/28/21 Page 6 of 14 PageID #: 5688
--Com1: Nassau County 1st DistJ.ict Comt Case Number: F03131/88
  Jlme 23, 1988
   Returned On Wall'ant
  Jlme 23, 1988
   Bench Wall'ant Iss ued

--Com1: Nassau County 1st DistJ.ict Comt Case Number: F03132/88
  Jlme 23, 1988
   Returned On Wall'ant
  Jlme 23, 1988
   Bench Wall'ant Iss ued

--Com1: Nassau County 1st DistJ.ict Comt Case Number: F03136/88
  Jlme 23, 1988
   Returned On Wall'ant
  Jlme 23, 1988
   Bench Wall'ant Iss ued
--Com1: Nassau County 1st DistJ.ict Comt Case Number: F03139/88

  Jlme 23, 1988
   Returned On Wall'ant
  Jlme 23, 1988
   Bench Wall'ant Iss ued

--Com1: Nassau County 1st DistJ.ict Comt Case Number: F03140/88
  Jlme 23, 1988
   Returned On Wall'ant
  Jlme 23, 1988
   Bench Wall'ant Iss ued

--Com1: Nassau County 1st DistJ.ict Comt Case Number: F03141/88
  Jlme 23, 1988
   Returned On Wall'ant
  Jlme 23, 1988
   Bench Wall'ant Iss ued

--Com1: Nassau County 1st DistJ.ict Comt Case Number: F03142/88
  Jlme 23, 1988
   Returned On Wall'ant
  Jlme 23, 1988
   Bench Wall'ant Iss ued
--Com1: Nassau County 1st DistJ.ict Comt Case Number: F03143/88
  Jlme 23, 1988
   Returned On Wall'ant
  Jlme 23, 1988
         Case 2:06-cv-03136-JS Document 41-5 Filed 01/28/21 Page 7 of 14 PageID #: 5689
   B e nch WaITant Iss ue d
--Com1: Nassau County 1st Distiict Comt Case Numbe r: F03144/88
  Jlme 23, 1988
   Re turne d On WaITant
  Jlme 23, 1988
   B e nch WaITant Iss ue d

--Com1: Nassau County Comt Case Numbe r: 69783-88
  November 15, 1988
  Initial Re po11 Oflnclictme nt Number

  November 15, 1988
  AITaigne d
      -- Sodomy-1st Degree
         PL 130.50              COlmts: 101 Class B Felony      NCIC 1199

       -- Sodomy:Intercomse Forcible Compulsion
         PL 130.50    Sub 01 COlmts: 17 Class B Felony          NCIC 1199

       -- Use Of A Child Less Than 16 Years of Age In A Sexual Pe1f01mance
         PL 263.05              COlmts: 9   Class C Felony      NCIC 3699

       -- Sexual Abuse-1st Degree
         PL 130.65              COlmts: 5   Class D Felony      NCIC 1117

       -- Sexual Abuse 1st Degree:Contact By Forcible Compulsion
         PL 130.65    Sub 01 COlmts: 3      Class D Felony      NCIC 1117

       -- Sodomy-2nd Degree
         PL 130.45                          Class D Felony      NCIC 3699

       -- Sexual Abuse-2nd Degree
         PL 130.60                          Class A Misdemeanor NCIC 1117

       -- Endangering Tue Welfare Of A Child
         PL 260.10              COlmts: 47 Class A Misdemeanor NCIC 3899


  Janua1y 24, 1989
   Convicte d Upon Ple a Of Guilty - Conviction Date: December 20, 1988
       -- Sodomy:Intercomse Forcible Compulsion
         PL 130.50            Sub 01   COlmts: 2   Class B   Felony   NCIC 1199


         Sente nced to:   Tenn: 6 Year(s) to 18 Year(s)
         Sente nce Date: January 24, 1989

       -- Sodomy:Intercomse Forcible Compulsion
          Case 2:06-cv-03136-JS Document 41-5 Filed 01/28/21 Page 8 of 14 PageID #: 5690
         PL 130.50           Sub 01      Counts: 11     Class B     Felony    NCIC 1199



              In Full Satisfaction of:

               -- Sodomy-1st Degree
                 PL 130.50 Counts: 101 Class B FelonyNCIC 1199

               -- Sodomy:Intercourse Forcible Compulsion
                 PL 130.50 SubOl Counts: 4 Class B FelonyNCIC 1199

               -- Use Of A Child Less Than 16 Years of Age In A Sexual Performance
                 PL 263.05            Counts: 9       Class C     Felony     NCIC 3699

               -- Sexual Abuse- I st Degree
                 PL 130.65 Counts: 5 Class D Felony NCIC 1117

               -- Sexual Abuse 1st Degree:Contact By Forcible Compulsion
                 PL 130.65 SubOl Counts: 3 Class D Felony NCIC 1117

               -- Sodomy-2nd Degree
                 PL 130.45 Class D Felony NCIC 3699

               -- Sexual Abuse-2nd Degree
                 PL 130.60 Class A Misdemeanor NCIC 1117

               -- Endangering The Welfare Of A Child
                 PL 260.10 Counts: 47 Class A Misdemeanor NCIC 3899

         Sentenced to: Term: 6 Year(s) to 18 Year(s)
         Sentence Date: January 24, 1989



Interim release Status: Remanded without bail
                                                  • Cycle 2 -t
                                             Violent Felony Offense

Arrest/Charge Infonnation
Arrest Date: February 09, 1988 11:45 am (11:45:00)

   Name:                                 JESSE L FRIEDMAN
   Date ofBiI1h:                         June 05, 1969
   Sex:                                  Male
   Race:                                 White
   SSN:
   Age at time ofcrime/a1nst:
   Address:
         Case 2:06-cv-03136-JS Document 41-5 Filed 01/28/21 Page 9 of 14 PageID #: 5691
   Fax Numbe r:                        NA1897
   Place of Arres t:                   Village of Garden City, Nassau COlmty, NY
   AITest Type:                        Wa1rnnt
   Date of C1i me:
   Place of C1i me:                    Village of Great Neck, Nassau COlmty, NY
   C1iminal Jus tice Tracking No.: 11106779K
   AITesting Agency:               Nassau Co PD - Communication Bureau
   AITesting Officer ID:               4225
   AITest Number:                      251344
   AITest Charges:
           -- Sodomy-1st Degree
             PL 130.50     Counts: 6 Class B Felony          Degree 1 NCIC 1199

           -- Sexual Abuse-1st Degree
             PL 130.65     Counts: 10 Class D Felony         Degree 1 NCIC 11 17

           -- Attempted Sexual Abuse-1st Degree
             PL 130.65                Class E Felony         Degree 1 NCIC 11 17

           -- Endangering Tue Welfare Of A Child
             PL 260.10     Counts: 19 Class A Misdemeanor Degree O NCIC 3806


Court Case Infonnation
--Com1: Nassau County Comt Case Number: 67430-88

  February 09, 1988
  Initial Re po11 Oflnclictme nt Number
         -- Sodomy:Intercourse Forcible Compulsion
           PL 130.50     Sub 01 Counts: 6 Class B Felony            NCIC 1199

         -- Sexual Abuse 1st Degree:Contact By Forcible Compulsion
           PL 130.65     Sub 01 Counts: 10 Class D Felony           NCIC 11 17

         -- Attempted Sexual Abuse 1st Degree:Contact By Forcible Compulsion
           PL 130.65     Sub 01               Class E Felony        NCIC 1117

         -- Acting In A Manner Injmious To Child Less Tuan 16
           PL 260.10     Sub 01 Counts: 19 Class A Misdemeanor NCIC 3802


  December 20, 1988
  Convicte d Upon Plea Of Guilty - Conviction Date: December 20, 1988
       -- Attempted Sexual Abuse 1st Degree:Contact By Forcible Compulsion
         PL 130.65           Sub 01     Class E     Felony     NCIC 1117
         Case 2:06-cv-03136-JS Document 41-5 Filed 01/28/21 Page 10 of 14 PageID #: 5692
        Sentenced to: Tenn: 16 Month(s) to 4 Year(s) ConcU1Tent
        Sentence Date: January 24, 1989

  December 20, 1988
  Convicted Upon Plea Of Guilty - Conviction Date: December 20, 1988
       -- Sexual Abuse 1st Degree:Contact By Forcible Compulsion
         PL 130.65     Sub 01 Counts: 4 Class D Felony NCIC 1117



             In Full Satisfaction of:
              -- Sexual Abuse 1st Degree:Contact By Forcible Compulsion
                PL 130.65 SubOl Counts: 6 Class D Felony NCIC 1117

        Sentenced to: Tenn: 28 Month(s) to 7 Year(s) ConcU1Tent
        Sentence Date: January 24, 1989


  December 20, 1988
  Convicted Upon Plea Of Guilty - Conviction Date: December 20, 1988
       -- Sodomy:Intercomse Forcible Compulsion
         PL 130.50    Sub 01 Cotmts: 4 Class B Felony              NCIC 1199



             In Full Satisfaction of:
              -- Sodomy:Intercomse Forcible Compulsion
                PL 130.50 SubOl Cotmts: 2 Class B Felony NCIC 1199

        Sentenced to: Tenn: 6 Year(s) to 18 Year(s) ConcU1Tent
        Sentence Date: January 24, 1989

       -- Acting In A Manner Injmious To Child Less Than 16
         PL 260.10    Sub 01             Class A Misdemeanor NCIC 3802



             In Full Satisfaction of:
              -- Acting In A Manner Injlllious To Child Less Than 16
                PL 260.10 SubOl Cotmts: 18 Class A Misdemeanor NCIC 3802

        Sentenced to: Tenn: 1 Year(s) Conctuent
        Sentence Date: January 24, 1989



Interim release Status: Remanded without bail

Incarceration/Supeivision Infonnation

   Incarceration Admission Infonnation
   Admiss ion Date:              February 07, 1989
           Case 2:06-cv-03136-JS Document 41-5 Filed 01/28/21 Page 11 of 14 PageID #: 5693
   Admission Reason:                 New Commitment
   Agency:                           NYS DOCCS Ehnira Correctional Facility
   State Inmate ID No.:              89B0323
   Sentence to:                      Tenn: 6 Year(s) to 18 Year(s);

   Max Expiration Date:
   Inmate Name:                      JESSE L FRIEDMAN

   Incarceration Release Information
   Release Date:                     December 07, 2001
   Release Reason:                   Conditional Release to Local Agency
   Agency:                           NYS DOCCS Ehnira Correctional Facility
   Inmate ID Number:                 89B0323

   Parole Release Information
   Received by Parole on:            December 07, 2001
   Release Type:                     Initial Release to Parole
   Max Expiration Date:              December 09, 2006
   Supervision Office:               Manhattan VI
   Parole ID Number:                 89B0323
   Name:                             JESSE L FRIEDMAN

   Parole Discharge Information
   Discharged from Parole on:        December 09, 2006
   Discharge Type:                   Maximum Expiration
   Parole ID Number:                 89B0323

                                                Cycle 1 •
                                          Violent Felony Offense

Arrest/Charge Information
Arrest Date: November 25, 1987 07:45 pm (19:45:00)

   Name:                             JESSE L FRIEDMAN
   Date ofBiI1h:                     June 05, 1969
   Sex:                              Male
   Race:                             White
   SSN:
   Age at time ofcrime/a1nst:        18
   Address:
   Fax Number:                       NA16081
   Place of A1nst:                   Village of Great Neck, Nassau County, NY
   Arrest Type:                      Unknown
   Date of C1ime:                    July 31 , 1987
   Place of C1ime:                   Village of Great Neck, Nassau County, NY
   Criminal Justice Tracking No.:    11103159P
        Case 2:06-cv-03136-JS Document 41-5 Filed 01/28/21 Page 12 of 14 PageID #: 5694
   AITesting Agency:                 Nassau Co PD - Communication Bureau
   AITesting Officer ID:             4372
   AITest Number:                    251344
   AITest Charges:
           -- Use Of A Child Less Than 16 Years of Age In A Sexual Perfonnance
             PL 263.05            Counts: 11 Class C Felony Degree O NCIC 3699

           -- Sexual Abuse lst:Sexual Contact With Individual Less Than llYears Old
              PL 130.65 Sub 03 Counts: 2 Class D Felony Degree I NCIC 11 17


Court Case Infonnation
--Com1: Nassau County 1st Distiict Comt Case Number: F05943/87

   Initial Re po11 Of Docke t Numbe r
--Com1: Nassau County Comt Case Number: 67104-87
  December 09, 1987
  Initial Re po11 Oflnclictme nt Number

  December 09, 1987
  AITaigne d
      -- Use Of A Child Less Than 16 Years of Age In A Sexual Pe1f01mance
        PL 263.05             Counts: 2 Class C Felony          NCIC 3699

       -- Sexual Abuse 1st Degree:Contact By Forcible Compulsion
        PL 130.65        Sub 01           Class D Felony           NCIC 11 17

       -- Sexual Abuse lst:Sexual Contact With Individual Less Than 11Years O 1d
          PL 130.65    Sub 03 Counts: 2 Class D Felony             NCIC 11 17

       -- Acting In A Manner Injmious To Child Less Than 16
        PL 260.10        Sub 01 Counts: 5 Class A Misdemeanor NCIC 3802


  Janua1y 24, 1989
   Convicte d Upon Ple a Of Guilty - Conviction Date: December 20, 1988
       -- Use Of A Child Less Than 16 Years of Age In A Sexual Pe1f01mance
        PL 263.05                       Class C     Felony             NCIC 3699



             In Full Satisfaction of:
              -- Use Of A Child Less Than 16 Years of Age In A Sexual Perfonnance
                PL 263.05               Class C       Felony       NCIC 3699

              -- Sexual Abuse 1st Degree:Contact By Forcible Compulsion
                PL 130.65     SubOI Class D Felony NCIC 1117
            Case 2:06-cv-03136-JS Document 41-5 Filed 01/28/21 Page 13 of 14 PageID #: 5695
                  -- Sexual Abuse lst:Sexual Contact With Individual Less 1ban llYears Old
                    PL 130.65             Sub03     Class D       Felony    NCIC 1117

           Sentenced to:      Term: 5 Year(s) to 15 Year(s)
           Sentence Date: January 24, 1989


          -- Sexual Abuse lst:Sexual Contact With Individual Less 1ban 11 Years Olcl
            PL 130.65            Sub 03       Class D    Felony              NCIC 1117


           Sentenced to: Term: 28 Month(s) to 7 Year(s)
           Sentence Date: January 24, 1989

          -- Acting In A Manner Injurious To Child Less 1ban 16
            PL 260.10            Sub 01       Class A    Misdemeanor         NCIC 3802



                In Full Satisfaction of:
                 -- Acting In A Manner Injurious To Child Less 1ban 16
                   PL 260.10 SubOl Cmmts: 4 Class A Misdemeanor NCIC 3802

           Sentenced to: Term: 1 Year(s)
           Sentence Date: January 24, 1989



Interim release Status: Remanded without bail

Q   Other ID story Related Information            •
    There is no Other History Related Infonnation associated with this history.

Q   Job/License Information         •
    There is no Job/License Infonnation associated with this history.

Q   Wanted Information          •
    There is no NYS Wanted Infonnation associated with this history.

Q   Missing Person Information            •
    There is no NYS Missing Information associated with this history.
O   Additional Information •

 Sentencing - Where an individual is sentenced Jlllle 1, 1981 or Jater on more than one charge within a
 docket, the sentence may be considered to be concurrent unless identified as consecutive.

 Caution: Identification not based on fingerprint comparison. This record was produced as
 the result ofan inquiry.

 Multi-Source - Subject has information maintained by other states or in ~ l e NYS files maintained
 by the FBI available through the Interstate Identification Index. Refer to FBI Number:759843HA3
          Case 2:06-cv-03136-JS Document 41-5 Filed 01/28/21 Page 14 of 14 PageID #: 5696

WARNING: Release of any of the information presented in this computerized Case History to unauthorized
individuals or agencies is prolubited by federal law TITLE 42 USC 3789g(b).
1bis report is to be used for this one specific pmpose as described in the Use and Dissemination Agreement
your agency has on file with DCJS. Destroy after use and request an updated rap sheet for subsequent
needs.
All information presented herein is as complete as the data furnished to DCJS.




                                                                                                         •¥HI
About      ~             Site Policies                                                      November 10, 2020 10:57 AM EST
